Case 2:19-cr-20793-GAD-APP ECF No. 18 filed 12/18/19          PageID.46    Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,                       Criminal No. 19-20793

v.                                                   Hon. Gershwin A. Drain

KEITH EDWARD-GERALD DOTSON,

                    Defendant.
                                           /

                    STIPULATION TO ADJOURN DATES
                     AND FIND EXCLUDABLE DELAY

      The parties stipulate and agree to adjourn the trial in this case from February

4, 2020, to March 31, 2020. The parties also agree to adjourn the motion filing

deadline to January 24, 2020, and the plea cutoff to February 21, 2020. The parties

further stipulate, and jointly move for the Court to find, that the time period between

February 4, 2020, and March 31, 2020, qualifies as excludable delay under the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7), because the ends of justice served by the

granting of the requested continuance outweigh the best interests of the public and

Defendant in a speedy trial. The parties are requesting this continuance and a finding

of excludable delay for the following reasons:

      1.      On November 8, 2019, Defendant was charged in a complaint with

             receipt and distribution of child pornography and possession of child


                                          1
Case 2:19-cr-20793-GAD-APP ECF No. 18 filed 12/18/19      PageID.47   Page 2 of 6




           pornography. Defendant made his initial appearance and was released

           on bond on November 12, 2019.

     2.    On December 2, 2019, Defendant was indicted on count 1 –

           distribution of child pornography, count 2 – receipt of child

           pornography, and count 3 – possession of child pornography.

     3.    On December 10, 2019, defense counsel reviewed part of the

           available forensic discovery in this case at the United States

           Attorney’s Office.

     4.    The government intends to produce the majority of the discovery in

           this case the week of December 16, 2019. However, the government

           anticipates that additional forensic evidence will be obtained in the

           near future.

     5.    Defense counsel needs additional time to meet with Defendant and

           discuss the forensic discovery that has already been reviewed, to

           review the forthcoming discovery and discuss it with Defendant, and

           will need time to return to the United States Attorney’s Office to

           review any additional forensic evidence.

     6.    Overall, this time is necessary for defense counsel and Defendant to

           effectively prepare a defense and engage in plea negotiations.




                                       2
Case 2:19-cr-20793-GAD-APP ECF No. 18 filed 12/18/19          PageID.48    Page 3 of 6




      The government sought concurrence and Defendant agrees that the

adjournment is in his best interest. Therefore, all parties request that this honorable

Court find that the ends of justice served by the granting of this continuance

outweigh the best interests of the public and Defendant in a speedy trial, and agree

to adjourn the trial in this matter to March 31, 2020, the plea cutoff to February 21,

2020, and the motion filing deadline to January 24, 2020. The parties also request

that the Court make an ends of justice finding that the time period between February

4, 2020, and March 31, 2020, qualifies as excludable delay under the Speedy Trial

Act, 18 U.S.C. § 3161(h)(7).



IT IS SO STIPULATED.


s/ Devon Schulz                               s/ Raymond A. Cassar_________
Assistant United States Attorney              Attorney for Defendant
211 West Fort Street, Suite 2001              30445 Northwestern Hwy., Suite 220
Detroit, Michigan 48226-3211                  Farmington Hills, MI 48334
(313) 226-0248                                (248) 855-0911
devon.schulz@usdoj.gov                        ray@crimlawattorney.com


Dated: December 12, 2019




                                          3
Case 2:19-cr-20793-GAD-APP ECF No. 18 filed 12/18/19         PageID.49    Page 4 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                     Criminal No. 19-20793

v.                                                  Hon. Gershwin A. Drain

KEITH EDWARD-GERALD DOTSON,

                     Defendant.
                                           /

                       ORDER ADJOURNING DATES
                     AND FINDING EXCLUDABLE DELAY

      The Court has considered the parties’ stipulation and joint motion to continue

the trial in this matter to March 31, 2020, and finds that the time period from

February 4, 2020, to March 31, 2020, qualifies as excludable delay under the Speedy

Trial Act, 18 U.S.C. § 3161(h)(7). For the reasons described in the parties’

submission, and after considering the factors listed in § 3161(h)(7)(B), the Court

finds that the ends of justice served by granting the parties’ requested continuance

outweigh the best interests of the public and the defendant in a speedy trial and that

the time from February 4, 2020, to March 31, 2020, qualifies as excludable delay

under § 3161(h)(7). Specifically, the Court finds that the delay is necessary for the

following reasons:


                                          1
Case 2:19-cr-20793-GAD-APP ECF No. 18 filed 12/18/19    PageID.50   Page 5 of 6




     1.    On November 8, 2019, Defendant was charged in a complaint with

           receipt and distribution of child pornography and possession of child

           pornography. Defendant made his initial appearance and was released

           on bond on November 12, 2019.

     2.    On December 2, 2019, Defendant was indicted on count 1 –

           distribution of child pornography, count 2 – receipt of child

           pornography, and count 3 – possession of child pornography.

     3.    On December 10, 2019, defense counsel reviewed part of the

           available forensic discovery in this case at the United States

           Attorney’s Office.

     4.    The government intends to produce the majority of the discovery in

           this case the week of December 16, 2019. However, the government

           anticipates that additional forensic evidence will be obtained in the

           near future.

     5.    Defense counsel needs additional time to meet with Defendant and

           discuss the forensic discovery that has already been reviewed, to

           review the forthcoming discovery and discuss it with Defendant, and

           will need time to return to the United States Attorney’s Office to

           review any additional forensic evidence.


                                      2
Case 2:19-cr-20793-GAD-APP ECF No. 18 filed 12/18/19          PageID.51    Page 6 of 6




      6.       Overall, this time is necessary for defense counsel and Defendant to

               effectively prepare a defense and engage in plea negotiations.

      IT IS THEREFORE ORDERED that the time from February 4, 2020, to

March 31, 2020, shall constitute excludable delay under the Speedy Trial Act, 18

U.S.C. § 3161(h)(7), because the Court finds that the ends of justice served by the

granting of the continuance outweigh the best interests of the public and the

defendant in a speedy trial.

      IT IS FURTHER ORDERED that the following deadlines will apply to

these proceedings:

      Motion Deadline: January 24, 2020

      Plea Cutoff:          February 21, 2020

      Plea Hearing         February 24, 2020 at 2:30 p.m.

      Trial:                March 31, 2020 at 9:00 a.m.




                                                IT IS SO ORDERED.


                                                s/Gershwin A. Drain
                                                Hon. Gershwin A. Drain
                                                United States District Judge

Entered: December 18, 2019


                                           3
